Citation Nr: 0835533	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-10 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for anxiety and depression.

2.  Entitlement to an increased rating for migraines, rated 
as 10 percent disabling for the period prior to August 27, 
2007, and as 30 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee and tibia pain status post stress fracture.

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee and tibia pain status post stress fracture.

5.  Entitlement to an initial compensable rating for 
sinusitis.

6.  Entitlement to an initial compensable rating for 
intradermal nevus.  

7.  Entitlement to an initial compensable rating for eczema 
and folliculitis.  

8.  Entitlement to an initial compensable rating for arterial 
fibrillation.  

9.  Entitlement to service connection for bilateral otitis 
externa.

10.  Entitlement to service connection for a left shoulder 
disability.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a right hand 
disability.

13.  Entitlement to service connection for a left ankle 
disability.

14.  Entitlement to service connection for a right ankle 
disability.

15.  Entitlement to service connection for a right wrist 
disability.

16.  Entitlement to service connection for a left wrist 
disability.

17.  Entitlement to service connection for a scar of the 
right wrist.

18.  Entitlement to service connection for a scar of the left 
calf.

19.  Entitlement to service connection for a gastrointestinal 
disability.

20.  Entitlement to service connection for anemia.

21.  Entitlement to service connection for a rash of the 
hands and feet.

22.  Entitlement to service connection for a right eye 
disability.

23.  Entitlement to service connection for a left eye 
disability.

24.  Entitlement to service connection for stomach scars.

25.  Entitlement to service connection for a left hip 
disability.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2004.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C.

While the veteran's April 2005 substantive appeal indicated 
that she wished to appear at a hearing before the Board, the 
veteran failed to report to her schedule hearing in June 
2008.  No cause for her failure to report has been provided, 
and the veteran has not asked that her hearing be 
rescheduled.  Therefore, the Board finds that the veteran has 
withdrawn her request for a hearing, and a decision will be 
rendered. 

In a December 2007 rating decision, the veteran was awarded 
ratings of 30 percent for migraines, effective August 27, 
2007, and 10 percent for residuals of left knee and tibia 
pain, effective September 24, 2004, the original date of 
service connection.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claims for increased 
evaluations for migraines and left knee and tibia pain remain 
before the Board.

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's anxiety and depression are manifest by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 

2.  Since the effective date of service connection, the 
veteran's migraines have been manifested by characteristic 
prostrating attacks averaging once a month without very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

3.  The veteran's right and left knee and tibia pain, status 
post stress fractures, have manifested impairment of the 
tibia and fibula with knee disabilities that most nearly 
approximate slight than moderate.  

4.  Sinusitis has not been detected by X-ray and is not 
manifested by one or two incapacitating episodes per year, or 
three to six non-incapacitating episodes per year.

5.  The veteran's intradermal nevus has no associated pain, 
tenderness, or limitation of motion and does not approximate 
an area of 144 square inches; it has not manifested any of 
the characteristics of disfigurement.

6.  The veteran's eczema and folliculitis have not required 
systemic therapy and occupies less than five percent of her 
total body area or exposed surface area; no characteristics 
of disfigurement are shown. 

7.  The veteran's arterial fibrillation is permanent and 
manifested by one to four episodes per year.  

8.  Bilateral otitis externa has not been demonstrated 
currently.

9.  The veteran does not have a current left shoulder 
disability.

10. The veteran does not have a current back disability.

11.  The veteran does not have a current right hand 
disability.

12.  The veteran does not have a current left ankle 
disability.

13.  The veteran does not have a current right ankle 
disability.

14.  The veteran does not have a right wrist disability.

15.  The veteran does not have a current left wrist 
disability.

16.  The veteran's right wrist scar is not present to a 
compensable degree.

17.  The veteran's left calf scar is not present to a 
compensable degree.

18.  The veteran does not have a current gastrointestinal 
disability.

19.  The veteran does not have current anemia.

20.  The veteran does not have a current chronic skin 
condition other than service-connected eczema and 
folliculitis.

21.  The veteran does not have a current right eye 
disability.

22.  The veteran does not have a left eye disability.

23.  The veteran does not have a current disability 
manifested by stomach scars.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for anxiety and depression have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.125, 4.126, 4.130, Diagnostic Codes 9400, 9434 (2007).

2.  The scheduler criteria for a rating of 30 percent, but 
not higher, for migraines throughout the entire claims period 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

3.  The schedular criteria for an initial rating in excess of 
10 percent rating for right knee and tibia pain status post 
stress fracture have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2007). 

4.  The schedular criteria for an initial rating in excess of 
10 percent for left knee and tibia pain status post stress 
fracture have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5262. 

5.  The schedular criteria for an initial compensable rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2007). 

6.  The schedular criteria for an initial compensable rating 
for intradermal nevus have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7802-
7804, 7819 (2007).

7.  The criteria for an initial compensable rating for eczema 
and folliculitis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.118, 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7806 (2007).  

8.  The criteria for an initial rating of 10 percent, but not 
higher, for arterial fibrillation are met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.118, 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7010 (2007).

9.  Bilateral otitis externa was neither incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

10.  A left shoulder disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

11.  A back disability was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

12.  A right hand disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

13.  A left ankle disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

14.  A right ankle disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

15.  A right wrist disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

16.  A left wrist disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

17.  Right wrist scar was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

18.  Left calf scar was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

19.  A chronic gastrointestinal disability was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

20.  Anemia was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

21.  A chronic rash of the hands and feet was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

22.  A right eye disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

23.  A left eye disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

24.  Stomach scars were neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with respect to the veteran's claim for entitlement to 
service connection for bilateral otitis externa, further 
assistance is unnecessary to aid the veteran in 
substantiating her claim.  

With respect to the veteran's appeals for higher initial 
ratings, these appeals arise from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the veteran's claims for service connection, the RO 
notified the veteran of the evidence needed to substantiate 
her claims in a letter issued in February 2008.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the February 2008 letter.  

There was a timing deficiency in that the February 2008 
letter was sent after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Inasmuch as the claims for service connection are 
being denied, no effective date or rating is being set.  The 
delayed notice on these elements, therefore, does not deprive 
the veteran of a meaningful opportunity to participate in the 
adjudication of the claim.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The veteran 
has been afforded appropriate VA examinations in response to 
her claims for increased ratings.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).

The veteran was afforded VA examinations in August and 
September 2004 and in September 2005.  These examinations 
showed that the claimed disabilities were not present or were 
not present to level necessary to be considered a disability 
for VA purposes.  Given the absence of current disabilities, 
further examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Initial Ratings

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Anxiety and Depression

Legal Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).
The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for panic disorder if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9412.

A 50 percent rating is warranted for panic disorder if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id. 

A GAF score of 71-80 represents "symptoms[, if] . . . 
present, . . .  are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.



Factual Background

Service connection for anxiety and depression was granted in 
the November 2004 rating decision on appeal.  An initial 
evaluation of 30 percent was assigned, effective September 
24, 2004.

Upon VA examination in September 2004, the veteran reported 
experiencing persistent anxiety related to events in her 
life.  She described mild feelings of paranoia, occasional 
nightmares, and mild anxiety and depression.  She also stated 
that she had diminished energy, racing thoughts associated 
with depression, and a fluctuating appetite.  The veteran had 
a history of more severe psychiatric symptoms in the past 
associated with her post partum depression following the 
birth of her daughter in 1997 and her failing marriage.  
Similarly, the veteran became depressed again in 2001 related 
to her abusive husband from whom she was separated.  She 
experienced nervousness and panic attacks following the 
September 11 attacks, as she was present in the Pentagon and 
assigned to help search the debris.  The veteran stated that 
she had a good relationship with her mother and sisters.  She 
was divorced in 2001, but was doing well with her five year 
old daughter.  She attended Northern Virginia Community 
College and planned to obtain a bachelor's degree and become 
a teacher.  

The veteran was noted to be alert and cooperative.  There was 
no affective disturbance and no thought disorder.  She had no 
hallucinations, delusions, suicidal ideation, and her memory 
and concentration were intact.  The examiner found that the 
veteran had persistent symptoms of anxiety and depression, 
currently mild in severity, but more severe in the past.  The 
diagnoses were depression and anxiety, not otherwise 
specified.  A GAF score of 65 was assigned for each 
diagnosis.  The examiner found that the veteran did not have 
post-traumatic stress disorder and was able to function at 
work and with her family.  

The veteran's most recent psychiatric examination was 
conducted in August 2007 by a VA contract examiner.  She 
reported continuing with problems of depressed moods and 
crying spells, as well as difficulties focusing and 
concentrating.  She had some erratic sleep patterns, but 
denied psychotic features and suicidal ideation.  She was 
alert and calm.  Her speech was normal, and affect was 
somewhat constricted with a euthymic and mildly depressed 
mood.  Thought processes, insight, and judgment were intact 
and normal.  Short and long term memory was grossly intact.  

The veteran reported that she currently worked for a security 
company, and while she usually met or exceeded performance 
expectations, she had personality conflicts with her boss.  
She was currently looking for a new job, and had previously 
enjoyed working at the Virginia Employment Commission.  The 
veteran lived with her mother, older sister, and daughter and 
reported that it was stressful as her family was overly 
dependent on her.  She was very active in her daughter's 
life; serving as a cheerleading coach and girl scout mother, 
in addition to attending school full-time.  The diagnosis of 
depressive disorder, not otherwise specified, was rendered 
and a GAF score of 80 was assigned.  The examiner concluded 
that the veteran's depressive disorder caused mild social and 
occupational dysfunction.  A separate diagnosis of anxiety 
disorder was not supported by the symptomatology.  

Analysis

After review of the medical evidence of record, the Board 
finds that the veteran's service-connected anxiety and 
depression most nearly approximates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

In the September 2004 VA examination report, the examiner 
found that the veteran's nonspecified anxiety and depression 
manifested mild symptoms and that she was able to function at 
work and with her family.  A GAF score of 65 was assigned, 
associated with mild symptoms or some difficulty in social, 
occupational, or school functioning.  Furthermore, the August 
2007 VA contract examiner assigned a GAF score of 80, 
associated with transient symptoms and no more than slight 
impairment in social occupational, or school functioning.  
The contract examiner found that the veteran experienced only 
mild social and occupational dysfunction.  

The veteran has remained employed throughout the claims 
period, and while she reported having a personality conflict 
with her boss, she has met or exceeded all expectations 
related to her job performance.  In addition, she has 
attended school full-time, has a good relationship with her 
mother, sister, and daughter, and is actively involved in 
activities related to her daughter's life.  

The Board also notes that the veteran's panic disorder has 
not manifested symptoms associated with an increased rating 
of 50 percent such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impaired judgment and thinking.  She has not exhibited 
difficulty establishing and maintaining effective work and 
social relationships.  

In sum, the weight of the evidence is against a finding that 
there is occupational and social impairment with reduced 
reliability and productivity due to the veteran's service-
connected anxiety and depression.  Therefore, the veteran's 
anxiety and depression has most nearly approximated the 
criteria contemplated by the currently assigned 30 percent 
disability rating throughout the entire claims period.

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.   Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.  

B.  Migraines

Factual Background

Service connection for migraines was granted in the November 
2004 rating decision on appeal.  An initial rating of 10 
percent was assigned, effective September 24, 2004.  In a 
December 2007 rating decision, an increased rating of 30 
percent was granted for migraines, effective August 27, 2007.  

Service treatment records show that the veteran complained of 
headaches behind her eyes in January 2003.  She denied 
experiencing nausea, photophobia, and stabbing or throbbing 
pain.  

Upon general VA examination in September 2004, the veteran 
reported experiencing recurring migraine headaches 
approximately ten times a year lasting anywhere between one 
hour to three days.  She occasionally missed work due to her 
headaches and treated them with over the counter medications.  
The diagnosis was recurring migraine headaches.  

The veteran's most recent VA examination was conducted in 
August 2007.  She reported having migraines since 1999.  The 
veteran stated that the headaches caused dull pain in the 
head with a throbbing sensation, nausea, sensitivity to 
movement, bright light, noise dots, and blurry sight.  Her 
migraines caused her to remain in bed and averaged 1.5 a 
month with attacks lasting 2.5 days.  During flare-ups of the 
headaches, the veteran could not move due to pain and vision 
issues and experienced loss of appetite.  Her functional 
impairment during a migraine included inability to move, 
drive, and eat.  Treatment was with over the counter 
medication.  The diagnosis was migranes with subjective 
history and objective medication.  

Analysis

Diagnostic Code 8100 provides a 10 percent evaluation for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a maximum scheduler evaluation of 50 
percent for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

For the period prior to August 27, 2007, the veteran received 
a 10 percent evaluation for migraines.  The Board finds that 
an increased rating of 30 percent is warranted during this 
period, as there is evidence of characteristic prostrating 
attacks occurring on average once a month over the last 
several months.  At the September 2004 VA general 
examination, the veteran reported that her headaches occurred 
approximately ten times a year and that she occasionally 
missed work due to symptoms.  The veteran clearly experienced 
characteristic prostrating attacks for the period prior to 
August 27, 2007, and the Board finds that their occurrence 
most nearly approximated once a month over the last several 
months.  Therefore, an initial rating of 30 percent is 
warranted for the veteran's migraines during this period.

With respect to the question of entitlement to a rating in 
excess of 30 percent, there is no evidence that the veteran's 
migraines have been manifested very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Upon VA contract examination in 
August 2007, the veteran reported that her headaches occurred 
approximately 1.5 times a month, lasted 2.5 days, and caused 
her to remain in bed.  While she was noted to have reduced 
functional impairment due to migraines during flare-ups, 
there is no evidence that her headaches occur very 
frequently, or last for a prolonged period.  In addition, 
there is no evidence that the veteran's migraines have 
resulted in severe economic inadaptability.  While she has 
reported missing some work due to her migraines, nothing in 
the record establishes that they have caused severe economic 
inadaptability, and she has treated them with over the 
counter medication.  In fact, the veteran's private and VA 
treatment records are negative for complaints or treatment 
related to her service-connected migraines.  Therefore, the 
Board finds that an increased rating of 50 percent is not 
warranted for the period beginning August 27, 2007. 

C.  Knee and Tibia Pain

Factual Background

Service connection for right and left knee and tibia pain, 
status post stress fractures, was granted in the November 
2004 rating decision on appeal.  An initial 10 percent rating 
was assigned for the right leg disability, with a 
noncompensable rating for the left leg disability, both 
effective September 24, 2004.  An increased rating of 10 
percent was granted for left knee and tibia pain in a 
December 2007 rating decision, also effective September 24, 
2004.

Service treatment records show that the veteran was diagnosed 
with bilateral shin splints in January 1998.  Private X-rays 
dated May 2004 showed no abnormalities of the left and right 
lower extremities.

In response to her claim for service connection, the veteran 
was provided a VA examination in September 2004.  She 
reported having bilateral knee and anterior tibia pain and 
being previously diagnosed with shin splints.  No weakness, 
fatigability, decreased endurance, incoordination, or flare-
ups was reported.  The veteran did complain of knee swelling 
and left knee popping.  Upon physical examination, tenderness 
to palpation over the medical aspect of the right knee with 
slight swelling was noted.  There was no tenderness of the 
anterior tibias and no swelling or abnormities were found.  
Range of motion of the right knee showed active flexion to 
100 degrees, with 105 degrees passive flexion, and extension 
to 0 degrees.  Left knee range of motion showed active 
flexion to 100 degrees, with 110 passive flexion, and 
extension to 0 degrees.  No weakness, fatigability, decreased 
endurance, or incoordination was noted.  The examiner noted 
that X-rays from the VA Medical Center (VAMC) dated September 
2004 showed mild narrowing of the tibia femoral compartments.  
The examiner diagnosed recurring arterial tibia pain, stress 
fractures, and recurring knee pain with no diagnosis.

The veteran underwent a VA contract examination in May 2005.  
She reported constant sharp, shooting pains up her shins to 
her knees that caused difficulty walking.  The veteran also 
reported left knee pain due to a knee dislocation with 
popping sounds.  She denied any functional impairment from 
her left knee pain, but stated that it did cause difficulty 
walking.  The veteran also stated that she missed two days of 
work a week due to her shin splints and two days a month due 
to her left knee pain.  Physical examination of the tibias 
and fibulas revealed normal findings.  Examination of the 
knees showed normal general appearance with negative drawer 
and McMurray tests.  Range of motion was measured with 
flexion to 140 degrees bilaterally and extension to 0 degrees 
bilaterally.  Both knees manifested crepitus.  Joint function 
was not additionally limited by pain, weakness, fatigue, lack 
of endurance, or incoordination after repeated use.  The 
examiner concluded that the veteran's shin splints had 
resolved and diagnosed bilateral crepitus of the knees.  

In August 2007, the veteran underwent her most recent VA 
contract examination.  She reported constant swelling of the 
knees, giving way and locking, and constant pain.  The 
veteran denied experiencing incapacitation, weakness, 
stiffness, lack of endurance, fatigability, and dislocation 
from her leg disabilities.  Leg length and gait were normal.  
Physical examination of the knees showed no edema, effusion, 
weakness, tenderness, heat, subluxation, or guarding.  
Stability tests were negative.  There was no locking pain, 
genu recurvatum, or crepitus.  Range of motion in both knees 
was full with flexion to 140 degrees and extension to 0 
degrees.  There was no additional loss of motion, weakness, 
lack of endurance, or incoordination after repetitive use.  
X-rays of the knees were normal.  The examiner found that the 
veteran's bilateral knee and tibia pain, status post stress 
fractures, had resolved.  

Analysis

The veteran's right and left knee and tibia pain, status post 
stress fractures, are currently rated as 10 percent disabling 
for each extremity under Diagnostic Code 5262 for impairment 
of the tibia and fibula.  If manifested by malunion, with 
slight knee or ankle disability a 10 percent rating is 
warranted, and, if manifested by malunion with moderate knee 
or ankle disability a 20 percent rating is assigned.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5262.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes (DC) 5003 and 5257.  VAOPGCPREC 23-97; 
62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

After review of the medical evidence of record, the Board 
finds that ratings in excess of 10 percent are not warranted 
for these disabilities.  In this regard, the Board notes that 
the evidence does not establish impairment of the tibia and 
fibula with knee disabilities that most nearly approximate 
moderate.  While some limitation of motion was noted upon VA 
examination in September 2004 when flexion was measured to 
100 degrees bilaterally, range of motion at the veteran's May 
2005 and August 2007 VA examination was full for both knees.  
In addition, X-rays from September 2004 showed only mild 
narrowing of the tibia femoral compartments.  

There has been no loss of motion due to pain, weakness, 
fatigue, lack of endurance, or incoordination upon physical 
examination, and the veteran's knees have been consistently 
stable.  Furthermore, both the May 2005 and August 2007 VA 
contract examiners concluded that the veteran's residuals of 
shin splints had resolved.  Therefore, the veteran's 
disabilities do not most nearly approximate impairment of the 
tibia and fibula with moderate knee disabilities, and 
increased ratings are not warranted at any time throughout 
the claims period.  

While the veteran has also argued that her complaints of knee 
and tibia pain should be awarded separate ratings, the Board 
notes that Diagnostic Code 5262 contemplates disability of 
both the tibia and knee.  Furthermore, while VA's General 
Counsel allows for separate ratings for arthritis and 
instability of the knee, the regulations generally prohibit 
the evaluation of the same disability under various criteria.  
38 C.F.R. § 4.14.  Accordingly, separate ratings for knee and 
tibia pain are not permitted as it violates the rule against 
pyramiding.  Absent showings of limitation of motion or 
instability or subluxation, rating under DCs 5257, 5260 or 
5261 are not warranted.

The preponderance of the evidence is against a finding that 
the veteran's right and left knee and tibia pain status post 
stress fractures meets or approximates the criteria for 
evaluations in excess of 10 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

D.  Sinusitis

Service connection for sinusitis was granted in the November 
2004 rating decision on appeal.  An initial noncompensable 
rating was assigned, effective September 24, 2004.

Service treatment records show that the veteran was diagnosed 
with sinusitis in September 1998.  In April 2004, she was 
seen for complaints of a sore throat and was diagnosed with 
allergic rhinitis.

Upon general VA examination in September 2004, the veteran 
reported having recurrent sinusitis with primary symptoms of 
headaches, watery eyes, runny nose, and congestion.  Physical 
examination was normal.  The diagnosis was recurring 
sinusitis.  

The veteran underwent a second VA examination in August 2005.  
She reported allergic symptoms that became symptomatic in 
1998 as a result of exposure to pollen, mold, and humidity.  
Examination of the ears, nose, mouth, and oropharynx was 
normal.  The diagnosis was allergic rhinitis.  

In August 2007, the veteran was provided her most recent VA 
contract examination.  She described experiencing constant 
sinus problems.  During episodes of sinusitis she was 
incapacitated 1.5 times per month for one day.  Her symptoms 
included headaches, interference with breathing through the 
nose, hoarseness of the voice, pain and runny eyes, 
difficulty swallowing, and a runny nose.  Her sinusitis was 
not treated with antibiotics and affected her ability to 
drive due to runny eyes and sneezing.  No sinusitis was 
detected on physical examination and sinus X-ray was within 
normal limits.  The examiner concluded that the veteran's 
chronic sinusitis had resolved.

The veteran's sinusitis is currently rated as noncompensably 
disabling under Diagnostic Code 6513 which provides for a 
noncompensable rating when sinusitis is detected by X-ray 
only.  A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 

The Board finds that a compensable rating is not warranted 
for the veteran's sinusitis.  While the veteran reported 
experiencing constant sinus symptoms to the August 2007 VA 
contract examiner, physical examination of her sinuses, nose, 
and throat have been normal at all three of her VA 
examinations.  In addition, there is no evidence of VA or 
private treatment for this condition during the claims 
period.  The veteran has stated that her sinusitis does not 
require antibiotics, and there is no objective evidence that 
she has experienced three to six non-incapacitating episodes 
of sinusitis per year.  In addition, the veteran's sinus X-
rays from August 2007 were normal and the VA contract 
examiner found that her sinusitis had resolved.  Therefore, 
the Board finds that the veteran's sinusitis does not most 
nearly approximate the criteria associated with a compensable 
rating, and the claim is denied.  

E.  Intradermal Nevus

Legal Criteria

The veteran's intradermal scalp nevus is currently rated as 
noncompensably disabling by analogy under Diagnostic Code 
7819 for benign skin neoplasms which are to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804 (2007).  Superficial scars that do not cause limited 
motion warrant a 10 percent evaluation if they involve an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  Scars may 
also be rated based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  

Factual Background

Service connection for an intradermal nevus was granted in 
the November 2004 rating decision on appeal.  An initial 
noncompensable rating was assigned, effective September 24, 
2004.

Service treatment records show that the veteran was treated 
for a mole on her head in July and August 2000.  A 10 
millimeter (mm) flesh-colored soft papule was noted.

The veteran was provided a VA skin examination in August 
2004.  She reported that the mole on her head had been 
present for a long time, but had been traumatized in 1999 and 
began bleeding.  She stated that the mole had not changed, 
but occasionally developed a scab.  A 1 centimeter (cm) x 6 
mm soft, flesh-colored nodule was observed on the parietal 
area of the scalp.  There were no signs of trauma, infection, 
or inflammation.  The diagnosis was skin-colored nodule on 
the scalp of unknown etiology, more likely than not 
intradermal nevus.  Differential diagnoses of neurofibroma, 
cyst, or other benign lesions were also made.

The veteran was also provided a VA contract examination in 
August 2007.  She reported experiencing crusting and 
tenderness of her mole, but denied exudation, ulcer 
formation, itching and shedding.  Her symptoms occurred 
intermittently, as often as three times a month.  During a 
flare-up, the veteran reported that she would have to take 
care when styling her hair.  The skin disease involved the 
head, but not the face, hands, or neck.  The veteran reported 
using topical medication to treat her condition and stated 
that she experienced no limitations from it.  Physical 
examination showed a 1.5 cm x .6 cm x .5 cm nevus on the 
right side of the temperoparietal region.  A diagnosis of 
intradermal nevus of the scalp was rendered.   

In an addendum report to the August 2007 examination report, 
the VA contract examiner noted that the veteran's interdermal 
nevus was soft, firm, and nontender.



Analysis

Regarding the rating criteria applicable to scars, the Board 
notes that the veteran's intradermal scalp nevus has not been 
found to be objectively painful or tender at any of her VA 
examinations.  In addition, there is no evidence that the 
nevus is unstable.  It has not been found to cause limitation 
of motion, and in August 2007 the veteran stated that she did 
not experience any limitations to function from her mole.  It 
is also clear that the veteran's nevus does not involve an 
area of 929 sq cm or more.  Therefore, a compensable rating 
is not warranted for the veteran's service-connected 
intradermal nevus under the criteria for rating scars.  

The veteran has also not manifested any of the 
characteristics of disfigurement specified in Diagnostic Code 
7800.  Therefore, her intradermal nevus most nearly 
approximates the criteria associated with the currently 
assigned initial noncompensable evaluation, and the claim 
must be denied.


F.  Eczema and Folliculitis

Service connection for eczema and folliculitis was granted in 
the November 2004 rating decision on appeal.  An initial 
noncompensable rating was assigned, effective September 24, 
2004.

In response to her claim for service connection, the veteran 
was provided a VA skin dermatological examination in August 
2004.  She reported experiencing recurrent eczema of the arms 
and chest treated with a topical cream.  Outbreaks of eczema 
occurred every one to two months and lasted approximately 
four days.  The veteran was diagnosed with eczema of an 
unknown etiology with no lesions seen on examination and 
folliculitis of the upper back and shoulders.  Less than two 
percent of the veteran's body was involved with the rash.  

The veteran was also afforded a VA contract examination in 
August 2007 to determine the severity of her eczema.  She 
reported experiencing itching and crusting, but denied 
exudation, ulcer formation, and shedding.  Treatment with 
topical cream resulted in dry, flaky skin and peeling.  The 
veteran stated that she had no limitations associated with 
her skin condition.  Physical examination showed eczema and 
folliculitis on the back and chest with hyperpigmentation of 
less than six inches.  There was no ulceration, exfoliation, 
crusting, tissue loss, induration, inflexibility, 
hypopigmentation, abnormal texture, or limitation of motion.  
None of the affected area was exposed and the total coverage 
of skin lesions was three percent of the entire body.  There 
was no systemic disease.  A diagnosis of eczema and 
folliculitis of the upper back and shoulders was made.  

The veteran's eczema and folliculitis is currently rated as 
noncompensably disabling under Diagnostic Code 7806 .  If 
less than five percent of the entire body or less than five 
percent of the exposed areas are affected; and, no more than 
topical therapy is required during the past 12-month period, 
a noncompensable rating is warranted.  A 10 percent rating is 
warranted for dermatitis or eczema that is at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Dermatitis may also be evaluated under the 
rating codes for disfigurement of the head, face, or neck, 
depending on the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Board finds that a compensable rating is not warranted 
for the veteran's eczema and folliculitis.  The August 2004 
VA examiner found that less than two percent of the veteran's 
skin disability was involved in her skin condition, and the 
August 2007 VA contract examiner concluded that only three 
percent of the veteran's entire body was affected by her skin 
lesions.  Therefore, her eczema clearly does not involve 
between five and 20 percent or more of the entire body or 
exposed areas as required under Diagnostic Code 7806.  
38 C.F.R. § 4.7.  Moreover, the veteran has not undergone 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for treatment of her eczema.  In 
fact, she has consistently reported using topical creams to 
treat her skin condition.  In addition, there is no medical 
evidence of visible or palpable tissue loss, or distortion or 
asymmetry of facial features.  Therefore, the veteran's 
eczema most nearly approximates the criteria associated with 
the currently assigned initial noncompensable disability 
evaluation, and the claim must be denied.

While the veteran has also argued that her eczema and 
folliculitis should be awarded separate ratings, the Board 
notes that Diagnostic Code 7806 contemplates the total 
surface area of the veteran's body that is affected by her 
skin condition.  In addition, none of the examiner have 
indicated that there is separate and distinct symptomatology 
from each of the veteran's diagnosed skin disorders.  
Furthermore, while VA's General Counsel allows for separate 
ratings for arthritis and instability of the knee, the 
regulations generally prohibit the evaluation of the same 
disability under various criteria.  38 C.F.R. § 4.14.  
Accordingly, separate ratings for eczema and folliculitis are 
not permitted as it violates the rule against pyramiding.

G.  Arterial Fibrillation

Service connection for arterial fibrillation was granted in 
the November 2004 rating decision on appeal.  A 
noncompensable rating was assigned, effective September 24, 
2004.

Service treatment records show that in June 2003 the veteran 
was treated in a hospital emergency room for chest pain and 
irregular heart beat. X-rays of her chest were normal, and a 
diagnosis of new onset arterial fibrillation was rendered.  
One month later, the veteran was again admitted to the 
hospital for treatment of arterial fibrillation with a rapid 
ventricular rate.

In September 2004, the veteran was provided a VA examination.  
She reported an episode of acute arterial fibrillation in 
July 2003 that spontaneously resolved with medication.  She 
also reported two additional brief episodes of arterial 
fibrillation since then, most recently in January 2004.  
Cardiovascular examination was normal and a diagnosis of 
recurring arterial fibrillation was made.  

Treatment records from the Washington VAMC show that the 
veteran was seen in the emergency room in January 2006 with 
complaints of heart palpitations.  Her vital signs were 
normal and an EKG showed heart palpitations.  

The veteran was also afforded a VA contract examination in 
August 2007.  She reported having intermittent symptoms of 
tightness in the chest, irregular heartbeat, and difficulty 
breathing.  The veteran stated that these symptoms occurred 
one to three times a year and lasted for approximately 30 
minutes.  Examination of the heart, EKG, and chest X-rays 
were normal.  The examiner found that the arterial 
fibrillation had resolved.  

The veteran's arterial fibrillation is currently rated as 
noncompensably disabling under Diagnostic Code 7010 which 
provides a 10 percent evaluation for permanent arterial 
fibrillation or one to four episodes per year of paroxysmal 
arterial fibrillation or other supraventricular tachycardia 
documented by EKG or Holter monitor.  Paroxysmal arterial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year documented by electrocardiogram 
or Holter monitor is evaluated as 30 percent disabling.  38 
C.F.R. § 4.104, Code 7010.  

After review of the medical evidence of record, the Board 
finds that an increased rating of 10 percent is warranted for 
the veteran's arterial fibrillation.  The veteran was 
diagnosed with the onset of arterial fibrillation during 
service in June 2003.  At her September 2004 VA examination, 
she reported having two additional episodes of arterial 
fibrillation since her diagnosis, most recently in January of 
that year.  Similarly, she reported experiencing one to three 
episodes of arterial fibrillation per year at her August 2007 
VA contract examination.  

In addition, VA hospital treatment records establish that the 
veteran was treated for heart palpations documented by an EKG 
in January 2006.  As the veteran's arterial fibrillation is 
permanent and has manifested one to four episodes of symptoms 
per year, an increased rating of 10 percent is warranted 
throughout the entire claims period under Diagnostic Code 
7010.  A rating in excess of 10 percent is not warranted as 
the veteran has not experienced more than four episodes of 
arterial fibrillation per year.  

H.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's disabilities.  In fact, the veteran's service-
connected disabilities have manifested symptoms that are 
specifically contemplated by the rating criteria.  The 
established rating criteria is  therefore adequate to 
evaluate the veteran's disabilities.  

The evidence of record also establishes that the veteran is 
currently employed at a security company and while she 
reported having personality conflicts with her boss, she also 
stated that she met or exceeded all performance requirements 
for her position.  While the veteran has reported missing 
several days of work a month due to symptoms from her 
service-connected disabilities, there is no objective 
indication that her conditions are so disabling as to cause 
marked interference with work.  In fact, the August 2007 VA 
contract examiner found that most of the veteran's 
disabilities had resolved, resulted in mild impairment, or 
had caused no decrease in the veteran's functioning.

As there are no "related factors" such as marked 
interference with work or frequent hospitalization due to the 
veteran's disabilities, referral for consideration of 
extraschedular rating is not warranted.


Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Otitis Externa

The veteran contends that bilateral otitis externa was 
incurred during active duty service.  Service treatment 
records show that she was found to have otitis externa in 
April 1999 following complaints of ear pain for the past 
week.  Similarly, she was diagnosed with early otitis externa 
in August 1999 after complaints of severe pain in the right 
ear.

The veteran was clearly diagnosed with otitis externa during 
service.  No current ear pathology, however, was noted at the 
veteran's September 2004 and September 2005 VA audio 
examinations, and there have been no reports of any treatment 
for such infections since service.  

The veteran did report ear infections as recently as two 
weeks prior to the September 2005 examination, but as a lay 
person she would not be competent to diagnose her symptoms, 
which reportedly consisted of pressure, pain and occasional 
dizziness, and four occasions of drainage; as otitis externa.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because the 
competent evidence has not demonstrated otitis externa since 
service, the weight of the evidence is against the claim, and 
it is denied.  38 U.S.C.A. § 5107(b).    

B.  Left Shoulder and Back

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for  a disability of the left 
shoulder and back, the Board finds that evidence of record is 
against a finding that there is a current disease or 
disability. 

Service treatment records show that the veteran was involved 
in a motor vehicle accident in October 2000.  She was treated 
for neck and left shoulder pain and was diagnosed with a neck 
and shoulder sprain.  A year later, in October 2001, X-rays 
of the cervical spine were normal.  There is no evidence of 
complaints or treatment related to the veteran's lumbar 
spine.  

Upon VA examination in September 2004, she was found to have 
decreased range of motion of the lumbar spine, but the 
examiner noted that there was no obvious cause for the 
limitation of motion.  Examination of the left shoulder was 
normal.  The diagnoses were recurring left shoulder and low 
back pain.  

The post-service medical evidence includes VAMC treatment 
records that document the veteran's complaints of pain in her 
left shoulder and low back on one occasion during a 
pregnancy.  

Outpatient treatment records from the VAMC dated January 2006 
show that the veteran was diagnosed with chronic intermittent 
low back pain.  She reported the onset of pain four years ago 
while lifting heavy equipment.  

The Board finds that the veteran does not have a disability 
of the left shoulder or back for VA purposes.  The veteran is 
competent to report current symptomatology; however, pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  While the veteran has been 
diagnosed with recurrent left shoulder and low back pain, 
there is no competent evidence since service establishing 
that the veteran has a disability for which service 
connection can be granted.  Absent such evidence the 
necessary element for service connection of a current 
disability is not shown.

The evidence is against a finding of any current disabilities 
of the shoulder or back due to service.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims.

C.  Right Hand and Bilateral Ankles

The veteran contends that she has a current disability of the 
right hand and right and left ankles.  The Board notes that 
while she complained of right hand pain during service in May 
2002 following a motor vehicle accident, X-rays of her hand 
were normal.  In addition, there is no evidence of complaints 
or treatment pertaining to left or right ankle pain during 
service.  

Upon VA examination in September 2004, the veteran complained 
of right hand loss of strength and bilateral ankle pain.  The 
examiner noted that the veteran had recurrent bilateral ankle 
popping, but concluded that there was no diagnoses 
established with respect to her right hand or ankles.  

There is also no other post-service medical evidence of 
treatment or a diagnosis for these conditions.  The veteran 
has neither submitted nor identified any medical evidence 
suggesting that she has these claimed disabilities.  As the 
evidence of record is negative for evidence of disabilities 
of the right hand or bilateral ankles, the weight of the 
evidence is against the claims.  In reaching this decision, 
the Board has considered the benefit-of-the-doubt rule but 
has determined that it is not applicable to these claims.

D.  Right and Left Wrists

The veteran contends that service connection is warranted for 
disabilities of the right and left wrists.  The Board finds 
that evidence of record is against a finding that there is a 
current disease or disability. 

Service treatment records show that the veteran was treated 
in September 2000 for complaints of pain in both her wrists 
radiating up to the forearm.  Range of motion was full, but 
the veteran was noted to work at a computer all day and was 
provided a wrist brace.  In April 2002, she was again treated 
for pain in both wrists.  She denied any injury, and reported 
that a year and a half earlier she had been told that she had 
the beginnings of carpal tunnel syndrome.  The diagnosis was 
probable tendonitis of the bilateral wrists, right greater 
than left.

The post-service medical evidence of record is limited to the 
examination report of the September 2004 VA examiner.  The 
veteran reported that she experienced recurring pain and 
swelling and that her wrists would lock up and lose strength.  
She also stated that she had previously been told that she 
had carpal tunnel syndrome.  Physical examination of the 
wrists was normal and X-rays of the right wrist were normal.  
The examiner concluded that the veteran had recurrent wrist 
symptoms as reported, but that no diagnosis had been 
established for her bilateral wrists.   

As noted above, the veteran is competent to report current 
symptomatology; however, pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  Sanchez-Benitez, 13 Vet App 282 (1999); aff'd 
Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 2001).  While the 
veteran has reported that she was found to have carpal tunnel 
syndrome in the past, there is no competent medical evidence 
of record diagnosing this condition.  Similarly, while 
service records note a diagnosis of probable tendonitis of 
the wrists, the Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Furthermore, the September 2004 VA examiner found 
that the evidence did not establish a diagnosis for the 
veteran's complaints of wrist symptoms. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
See Degmetich v. Brown, 104 F.3d 1328 (1997).  As the balance 
of the evidence does not establish that the veteran has a 
disability of the bilateral wrists, the Board must conclude 
that the preponderance of the evidence is against the claims.

E.  Scars of the Right Wrist and Left Calf

The veteran contends that she incurred scars of the right 
wrist and left calf during active duty service when she 
became tangled in barbed wired during basic training in 
October 1999.  Service treatment records do not document this 
incident, and there is no evidence of in-service treatment 
for lacerations of the wrist and calf.

The post-service medical evidence shows that the veteran 
reported at her May 2005 VA contract examination that she had 
previously injured her wrist and calf.  The examiner noted 
the presence of a 2 cm x .02 cm scar on the right forearm 
near the wrist and an 8 cm x .01 cm scar on the calf.  

The record clearly shows that the veteran has a scar on her 
wrist and calf, and she has reported that these are residual 
injuries incurred during service.  To be considered a current 
disability, however, scars must be present to a compensable 
degree.  Chelte v. Brown, 10 Vet App 268 (1997).  The 
September 2005 examination showed that the veteran's scars 
were not tender or painful, and the largest scar covered an 
area of 8 by .1 cm.  To be compensable such scars would need 
to be tender, painful, or cover an area of at least 39 square 
cm.  38 C.F.R. § 4.118 (2007).  

There is no evidence that the claimed scars are present to a 
compensable degree.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claims, 
and they are therefore, denied.  38 U.S.C.A. § 5107(b) (West 
2002).

F.  Gastrointestinal Disability

The veteran contends that she incurred a chronic 
gastrointestinal disability during active duty service.  
Service treatment records show several instances of treatment 
for acute gastrointestinal conditions, specifically, a 
resolved acute gastrointestinal problem in June 1998 and 
gastroenteritis in March 2004; however, there is no evidence 
that the veteran was diagnosed with a chronic 
gastrointestinal condition during service.  

Upon VA examination in September 2004, the veteran reported 
the onset of recurrent abdominal pain approximately one year 
ago.  The examiner found that there was no confirmed 
diagnosis of a gastrointestinal disability.  

Similarly, the veteran reported a five year history of 
epigastric burning beginning 10 minutes after eating at her 
June 2005 VA contract examination.  Bowel sounds were present 
and there were no masses or tenderness noted.  The examiner 
found that the veteran reported recurrent epigastric pain, 
but no diagnosis was established.  

While the veteran has complained of recurrent epigastric 
pain, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet App 282 (1999); aff'd Sanchez-Benitez, 259 F.3d 1356 
(Fed. Cir. 2001).  Both the September 2004 and June 2005 
examiners concluded that a diagnosis had not been established 
to account for the veteran's epigastric symptoms.  In 
addition, VAMC treatment records from January 2006 show that 
the veteran denied having any complaints related to her 
gastrointestinal system.  

In short, there is no competent evidence of record 
establishing that the veteran has a chronic gastrointestinal 
disability.  Absent such evidence the necessary element for 
service connection of a current disability is not shown and 
the claim must be denied.


G.  Anemia and Rash of the Hands and Feet

The veteran contends that she incurred anemia and a chronic 
rash of the hands and feet during active duty service.  
Service treatment records show that the veteran was treated 
for a rash on her hands and feet in April 1998 and eczema was 
diagnosed.
In May 2000, laboratory blood work established that the 
veteran was not anemic.  In March 2001, she reported being 
diagnosed with anemia after the birth of her second child two 
years ago.  She could not tolerate iron pills and a new 
diagnosis of anemia was made.  

Upon VA examination in September 2004, the veteran reported 
becoming anemic during her pregnancy in 1998, but that a 
repeat blood count in 2001 was normal.  She also stated that 
she developed a rash of her hands and feet for one week while 
serving in Germany in 1999.  The rash did not recur and the 
etiology was unknown.  Following laboratory results showing 
normal iron levels, the examiner found that the veteran had 
no recent anemia.  The examiner also diagnosed the veteran 
with a rash affecting the skin of the hands of unknown 
etiology that had resolved with no residuals.

The threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
Court has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 
However, where the evidence fails to show chronicity of the 
claimed disorder, that holding would not be applicable.

In this case, while there is some evidence of anemia and a 
rash during active duty service, the evidence does not 
support a finding that these conditions are chronic.  While 
the veteran reported that she was diagnosed with anemia after 
her in-service pregnancy, blood work conducted a year after 
the diagnosis was negative for anemia.  In addition, the 
September 2004 VA examiner concluded that there was no 
evidence of recent anemia based on the veteran's laboratory 
results.  

Similarly, although the veteran was treated for a rash of the 
hands and feet during service, at that time she was diagnosed 
with eczema, a condition that is already service-connected.  
The veteran also reported at her September 2004 VA 
examination that her claimed rash had not recurred and the 
examiner concluded that it resolved with no residuals.  

As the record does not establish that the veteran has anemia 
or a chronic rash of the hands and feet, the evidence is 
against a finding of any current disability due to service.  
Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.

H.  Right and Left Eye

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for disabilities of the right 
and left eyes, the evidence is against a finding that there 
is a current disease or disability. 

Service treatment records show that the veteran was diagnosed 
with sties of the right and left eyes in July 2000 and 
October 2000, respectively.  No other instances of complaints 
related to the veteran's eyes are noted.

The post-service medical evidence of record is negative for 
treatment of eye conditions.  At her September 2004 VA 
examination, the veteran reported a history of recurrent 
eyelid cysts.  The examiner found that aside from a mild 
refractive error, the veteran had no other ocular pathology.  
A history of recurrent chalazion was noted, but the examiner 
concluded that it resolved with time following treatment with 
antibiotics, and there were no current squelae.  

While the veteran was noted to have sties of the right and 
left eyelid during service, there is no competent evidence 
since service showing the existence of chronic eye 
disabilities.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.

I.  Stomach Scars

The veteran contends that she incurred scars of her stomach 
as a result of active duty service.  Service treatment 
records are negative for injuries to the stomach, or findings 
of scars on the stomach.  

The post-service medical evidence of record consists of the 
examination report from the veteran's May 2005 VA contract 
examination.  She reported incurring deep stretch marks from 
weight gain that have been present since April 1998.  She 
stated that they caused constant itching, but did not result 
in any impairment.  Physical examination of the stomach 
showed stretch marks measuring 12 cm x 5 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, abnormal texture, or tissue loss.  The diagnosis 
was post partum striae and the examiner concluded that they 
could be secondary to pregnancy and weight gain.  

Although the veteran has been diagnosed with post partum 
striae of the stomach, the Board finds that this does not 
constitute a disability for which service connection may be 
granted.  The Court has held that the term "disability," as 
used for VA purposes, refers to a condition resulting in an 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In this case, the veteran reported 
that her stretch marks have not resulted in any impairment 
and no skin abnormalities that would meet the criteria for a 
compensable evaluation.  A scar that is superficial and did 
not cause limitation of motion would be compensable if it 
covered an area of at least 945 cm.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  The veteran's scar does not 
approximate 945 cm. and is not manifested by otherwise 
compensable symptoms.  were found upon physical examination.  
Therefore, the Board finds that the veteran's stretch marks 
do not constitute a current disability.

As the veteran's stretch marks are not the manifestation of a 
disability, a necessary element for service connection is not 
shown and the claim must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
anxiety and depression is denied.

Entitlement to a 30 percent rating for migraines for the 
period prior to August 27, 2007, is granted, effective 
September 24, 2004.

Entitlement to an initial rating in excess of 10 percent for 
right knee and tibia pain status post stress fracture is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee and tibia pain status post stress fracture is 
denied.

Entitlement to an initial compensable rating for sinusitis is 
denied.

Entitlement to an initial compensable rating for an 
intradermal nevus is denied.

Entitlement to an initial compensable rating for eczema and 
folliculitis is denied.

Entitlement to an initial rating of 10 percent for arterial 
fibrillation is granted, effective September 24, 2004.

Entitlement to service connection for bilateral otitis 
externa is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for a scar of the right 
wrist is denied.

Entitlement to service connection for a scar of the left calf 
is denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for a rash of the hands and 
feet is denied.

Entitlement to service connection for a right eye disability 
is denied.

Entitlement to service connection for a left eye disability 
is denied.  

Entitlement to service connection for stomach scar is denied.


REMAND

The Board finds that additional development is necessary 
before rendering a decision with respect to the veteran's 
claim for a left hip disability.  Specifically, the veteran 
should be provided a VA examination to determine the nature 
and etiology of her claimed disorder.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran's service treatment records show several 
instances of treatment for hip pain, specifically in November 
1997 when the veteran fell from a bunk, and in July 1999 and 
November 1999 when the veteran complained of hip pain.  At 
that time, X-rays of the hips were normal.  Upon VA 
examination in September 2004, the veteran reported having 
recurrent left hip pain and X-rays showed mild joint space 
narrowing.  As the record shows that the veteran has been 
found to have a left hip disability and contains numerous 
instances of complaints of pain during service, the Board 
finds that the veteran should be provided a VA examination to 
determine whether there is a current left hip disability 
related to the injury in service.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:  

1.  The RO or AMC should schedule the 
veteran for a VA examination.  The claims 
folders or copies of relevant evidence 
from the claims folders, and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  

After reviewing the claims folders and 
examining the veteran, the examiner 
should proffer an opinion as to whether 
the veteran has a current left hip 
condition.  If a left hip disorder is 
diagnosed, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or better probability) 
related to any of the aspect of the 
veteran's active duty service.  

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.  

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran who should be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


